

CIMAREX ENERGY CO.
1700 Lincoln Street, Suite 3700
Denver, Colorado 80203-4553










NOTICE OF GRANT OF NONQUALIFIED STOCK OPTION
AND AWARD AGREEMENT










Option Holder: <first_name> <last_name>
Type of Option: Nonqualified stock option
 
 
Date of Grant: <award_date>
Option Price per share:  <award_price>
 
 
Number of shares: <shares_awarded>
Expiration Date:  7 years from Date of Grant


Vesting Schedule: One-third each year
on anniversary of the Date of Grant


 













By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that this Option is granted under and governed by the terms and conditions
of the Company’s 2019 Equity Incentive Plan and the Award Agreement (the
“Agreement”), both of which are attached and made a part of this document. In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of the Agreement, the terms and conditions of the Plan will
prevail.


CIMAREX 2019 EQUITY INCENTIVE PLAN NONQUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT         Page 1 of 1 Pages



--------------------------------------------------------------------------------




AWARD AGREEMENT
1.Grant of Option. The Company grants you a Nonqualified Stock Option (the
“Option”) to purchase the number of shares of Common Stock at the exercise price
per share of Common Stock (the “Option Price”) as set forth in the attached
Notice of Grant. The Option is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2.    Option Term; Expiration Date. The term of the Option is seven (7) years
measured from the Date of Grant, unless sooner terminated under this Agreement
or the Plan (the “Expiration Date”).
3.    Vesting. The Option is only exercisable, in whole or in part, on or before
the Expiration Date and then only with respect to the vested portion of the
Option. Except as otherwise provided in this Agreement and the Plan, the Option
vests and becomes exercisable to purchase shares of Common Stock as set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Agreement unless you have been an employee (or other service
provider) of the Company, a Subsidiary or an Affiliated Entity continuously from
the Date of Grant until the date such vesting occurs.
4.    Termination of Employment.
(a)    Death or Disability. If your employment with the Company terminates on
account of death or Disability prior to the Option vesting, the Option will be
fully vested and payable.


(b)    Other Terminations. If your employment with the Company terminates prior
to the end of the vesting period for any reason other than death or Disability,
whether or not your termination is voluntary or involuntary, the unvested
portion of your Option will be forfeited.


5.    Termination of Employment – Option Exercise. Except as otherwise set forth
in this Agreement, the Option may be exercised upon termination of employment
(or other service) on or before the Expiration Date as follows:
(a)    Upon termination of employment on or after your 62nd birthday or as a
result of your death or Disability, the vested portion of the Option may be
exercised by you (or your personal representative in the case of death) during
the remaining term of the Option, but in no event after the Expiration Date.
(b)    Upon your termination of employment (or other service) for any reason
other than Cause, whether voluntary or involuntary, you may exercise the vested
portion of the Option within three (3) months following the date of such
termination, but in no event after the Expiration Date.
If your employment (or other service) with the Company is terminated for Cause
prior to the Expiration Date, the entire Option, whether or not vested, shall
become void, shall be forfeited and shall terminate immediately upon your
termination of employment (or other service). For this purpose, Cause shall mean
a conviction (or pleading nolo contendere) of a felony or termination of
employment (or other service) due to a violation of the Company’s Code of
Business Conduct and Ethics, as determined by the Committee (or its designee) in
good faith.


CIMAREX 2019 EQUITY INCENTIVE PLAN NONQUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT         Page 2 of 2 Pages



--------------------------------------------------------------------------------




6.Change of Control. Upon the occurrence of a Change in Control, the unvested
portion, if any, of an outstanding Option will become immediately and
automatically vested. In addition, the Company or successor or purchaser may
make provision for the assumption of the outstanding Option, the substitution of
a new option for the outstanding Option on terms comparable to the outstanding
Option, or the Committee, upon 45 days advance notice, may provide that any
outstanding Option will expire. The Committee need not take the same action with
respect to all outstanding Options.


7.Exercising the Option. The Option may be exercised on or before the Expiration
Date in accordance with the Plan and the terms of this Agreement. The Option may
be exercised by delivery of a Notice of Exercise to the Company’s Corporate
Secretary (or his or her designee) and full payment of the Option Price and
satisfaction of applicable tax withholding. The Notice of Exercise must identify
the Option being exercised, the number of shares of Common Stock to be purchased
and include any other information, and be in the form required by the Committee
(or its designee) from time to time (the “Notice of Exercise”).
8.Tax Withholding. The issuance of Common Stock pursuant to the exercise of the
Option is subject to the requirement that you make appropriate arrangements with
the Company to provide for the amount of additional income and other tax
withholding applicable to the exercise of the Option. Subject to any election
procedures and other requirements determined by the Company, you may pay the
amount of taxes required by law to be withheld by directing the Company to
withhold a number of shares of Common Stock having a Fair Market Value on the
date of payment equal to the amount of the required tax withholding.
9.Method of Payment. The Option Price and tax withholding for shares of Common
Stock purchased upon the exercise of the Option may be paid by the following
methods:
(a)    in cash or by check, bank draft or money order payable to the order of
the Company;
(b)    by delivering shares of Common Stock with a Fair Market Value on the date
of payment equal to the amount of the Option Price, subject to such additional
requirements determined by the Committee (or its designee);
(c)    payment through a transaction involving a licensed broker or dealer
(acceptable to the Company) acting on your behalf to sell shares and deliver all
or part of the sales proceeds to the Company in payment of the Option Price and
applicable tax withholding, subject to such additional requirements determined
by the Committee (or its designee);
(d)    payment of the exercise price and required tax withholding with shares of
Common Stock acquired pursuant to the exercise (the Common Stock being valued at
Fair Market Value on the date of exercise);
(e)    a combination of the foregoing; or
(f)    any other method of payment adopted by the Company in connection with the
Plan and approved by the Committee prior to the time of exercise.
10.Transferability. You may not transfer the Option except by will or pursuant
to the laws of descent and distribution, nor may you pledge, hypothecate or
otherwise dispose of the Option, by operation of law or otherwise. The Option
may be exercised during your life only by you, or in the event of your


CIMAREX 2019 EQUITY INCENTIVE PLAN NONQUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT         Page 3 of 3 Pages



--------------------------------------------------------------------------------




Disability or incapacity, by your guardian or legal representative and after
your death, only by those entitled to do so under your will or the applicable
laws of descent and distribution.    
11.Rights as Stockholder. Neither you nor your successor shall have any right as
a stockholder with respect to the shares of Common Stock covered by this Option
prior to your purchase of the shares of Common Stock by exercise of the Option,
including, but not limited to, the right to vote the shares or receive dividends
or dividend equivalents.
12.Miscellaneous.
(a)    Adjustments. The Plan provides for certain adjustments to the number of
shares of Common Stock covered by the Option, the Option Price and other changes
in connection with a reorganization or other changes to the Common Stock.
(b)    Change of Control. The Plan describes the actions that may be taken by
the Committee with respect to the Option upon the occurrence of a Change of
Control Event.
(c)    Restrictions on Common Stock. Any shares of Common Stock acquired under
the Option or otherwise by you are subject to the Company’s Insider Trading
Policy and may be subject to other restrictions on resale. Any sale or other
disposition of shares by you must be made in compliance with the Company’s
Insider Trading Policy, in effect from time to time, securities law and other
applicable legal requirements.
(d)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
(e)    Amendment or Modifications to the Agreement. This Agreement constitutes
the entire understanding of the parties on the subjects covered. You expressly
warrant that you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Except as
provided in the Plan or elsewhere in this Agreement, modifications to this
Agreement or the Plan may only be made in writing and signed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
your consent, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection with this Option.
(f)    Amendment or Termination of the Plan. By accepting this Option, you
expressly warrant that you have received an Option under the Plan, and have
received, read and are familiar with the terms of the Plan. You understand that
the Plan is discretionary in nature and that it may be amended, suspended or
terminated by the Company at any time.
(g)    Defined Terms. Capitalized terms have the meaning set forth in the Plan
or herein, as the case may be.


CIMAREX 2019 EQUITY INCENTIVE PLAN NONQUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT         Page 4 of 4 Pages



--------------------------------------------------------------------------------




(h)    Compliance with Securities Laws. This Agreement shall be subject to the
requirement that if at any time counsel to the Company determines that the
listing, registration or qualification of the shares of Common Stock subject to
the Option upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary as
a condition of, or in connection with, the issuance or purchase of such shares
thereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for, obtain, or keep current,
any such listing, registration or qualification.
(i)    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.
(j)    Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.
(k)    Binding Effect. Subject to the limits on the transferability of the
Option, this Agreement shall be binding upon and inure to the benefit of the
Company and you and their respective heirs, executors, administrators, legal
representatives, successors and assigns.
(l)    No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed as giving you any right to remain employed by (or
provide other service to) the Company, any Subsidiary or any Affiliated Entity.
The Company reserves the right to terminate your employment (or other service)
at any time.
(m)    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be delivered electronically, personally
or mailed (U.S. Mail) by the Company to you at your then current address as
maintained by the Company or such other address as you may advise the Company in
writing. Any such notice shall be deemed to have been given as of the second day
after deposit in the United States mails, postage prepaid, properly addressed as
set forth in this paragraph, in the case of a mailed notice, or as of the date
delivered in the case of electronic or personal delivery.
(n)    Governing Law. This Agreement and the Plan shall be governed by and
construed in accordance with the laws of the State of Delaware except as
superseded by applicable Federal law.
Attachments:


These documents constitute part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


Cimarex Energy Co. 2019 Equity Incentive Plan
Summary of the Cimarex Energy Co. 2019 Equity Incentive Plan
Form 10-K and other periodic reports [SEC Filings]





CIMAREX 2019 EQUITY INCENTIVE PLAN NONQUALIFIED STOCK OPTION
NOTICE OF GRANT AND AWARD AGREEMENT         Page 5 of 5 Pages

